11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
City of Houston ex rel African-American Legal Defense Group
Appellant
Vs.                   No. 11-02-00013-CV B Appeal from Harris County
The Historic Oaks of Allen Parkway
Appellee
 
Appellant filed a notice of appeal but failed to
pay the required filing fee.  On April
25, 2002, this court ordered appellant to pay the $125 filing fee on or before
May 9, 2002, and informed appellant that failure to do so could result in the
dismissal of the appeal.  Appellant has
not responded to the order.
The appeal is dismissed.  TEX.R.APP.P. 42.3(c).
 
PER CURIAM
 
May 23, 2002
Do not publish.  See
TEX.R.APP.P. 47.3(b).
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.